Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                               		     DETAILED ACTION
Priority
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 010/10/2020 has been fully considered and is attached hereto.
Specification
The disclosure is objected to because of the following informalities: reference characters “500” and “600” has been used in Figures 5-6 respectively. However specification does not mention them.
 Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” and “600” has been used in the drawings (Figs 5-6). However specification does not mention them. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7, the term "with substantially high momentum" in claim 7 is a relative term which renders the claim indefinite.  The term "with substantially high momentum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest that the phrase “substantially” be excluded from this limitation in the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-11, 13-14 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bhunia et al (US 2012/0048515). 
Regarding Claim 1, Bhunia (In Fig 1) discloses a flange (114/104/108/116/130/120) for cooling an electronic component (106), comprising: 
a heat transfer portion (114) with an inner surface (Fig 1), and an opposed outer surface that is configured to be thermally coupled to the electronic component (106), (Fig 1); 
a high-pressure fluid reservoir (126); 
a fluid inlet (118) in fluid communication with the high-pressure reservoir (Fig 1), the inlet configured to conduct single-phase cooling fluid (fluid, ¶ 7, II. 7-12) into the flange (Fig 1); 
a low-pressure fluid reservoir (122) that is in fluid communication with the inner surface of the heat transfer portion (114); 
a fluid outlet (128) in fluid communication with the low-pressure reservoir (Fig 1), the outlet configured to conduct the fluid out of the flange (¶ 21, II. 1-5); and 
a plurality of fluid nozzles (124) that are each configured to transmit the fluid from the high pressure reservoir to the low pressure reservoir in the form of jets (jets, ¶ 7, II. 7-12) that are configured to strike the inner surface of the heat transfer portion (114). 
Regarding Claim 2, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein a perimeter can be drawn around the plurality of fluid nozzles (124) without encompassing the fluid outlet (128), (Fig 1).
Regarding Claim 3, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the fluid nozzles (124) are configured non-uniformly relative to the heat transfer portion (114), to provide more effective cooling to certain areas for reduction of temperature gradients across the electronic component (106), (¶ 20, II. 5-11).
Regarding Claim 6, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the plurality of fluid nozzles (124) form microjet nozzles (microjet nozzles, ¶ 7, II. 7-12).
Regarding Claim 7, Bhunia discloses limitations of claim 6, however Bhunia (In Fig 1) further discloses where the microjet nozzles (124) serve to form jets (¶ 7, II. 7-12) that are configured to strike substantially perpendicularly to the inner surface of the heat transfer portion (114), to create fluid flow with substantially high momentum in said perpendicular direction (Fig 1).
Regarding Claim 8, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the flange (114/104/108/116/130/120) is configured to serve as an electronics base plate (Fig 1).
Regarding Claim 9, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the flange (114/104/108/116/130/120) is fabricated from at least two distinct members (114 and 104/108/116/130/120) that are joined (joined by 105) together (Fig 1).
Regarding Claim 10, Bhunia discloses limitations of claim 9, however Bhunia (In Fig 1) further discloses wherein a first member (114) comprises the heat transfer portion (114) that is made from a material (copper, ¶ 18, II. 11-20) with high heat conductivity (401 W/mK).
Regarding Claim 11, Bhunia discloses limitations of claim 10, however Bhunia (In Fig 1) further discloses wherein a second member (104/108/116/130/120) is made from a material (aluminum, ¶ 19, II. 7-9) with lower heat conductivity (225 W/mK) than that of the first member (114).
Regarding Claim 13, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the heat transfer portion (114) is configured to provide a short, direct path from a primary thermal interface (102) of the electronics component (106) to the inner surface of the heat transfer portion (114), (¶ 22, II. 5-9).
Regarding Claim 14, Bhunia discloses limitations of claim 1, however Bhunia (In Fig 1) further discloses wherein the fluid nozzles (124) comprise orifices (tube like features of 120 impinging liquid onto 114) through a 
Regarding Claim 17, Bhunia (In Fig 1) discloses a flange (114/104/108/116/130/120) that is configured to serve as a base plate (Fig 1) for and to cool an electronic component (106), comprising: 
a heat transfer portion (114) with an inner surface (Fig 1), and an opposed outer surface that is configured to be thermally coupled to the electronic component (106), (Fig 1), wherein the heat transfer portion (114) is configured to provide a short, direct path from a primary thermal interface (102) of the electronics component (106) to the inner surface of the heat transfer portion (114), (¶ 22, II. 5-9); 
a high-pressure fluid reservoir (126); 
a fluid inlet (118) in fluid communication with the high-pressure reservoir (Fig 1), the inlet configured to conduct single-phase cooling fluid (fluid, ¶ 7, II. 7-12) into the flange (114/104/108/116/130/120); 
a low-pressure fluid reservoir (122) that is in fluid communication with the inner surface of the heat transfer portion (114), (Fig 1); 
a fluid outlet (128) in fluid communication with the low-pressure reservoir (122), the outlet (128) configured to conduct the fluid out of the flange (Fig 1); and  
67800-0001422a plurality of fluid microjet nozzles (124) that are each configured to transmit the fluid from the high pressure reservoir (126) to the low pressure reservoir (122) in the form of jets (jets, ¶ 7, II. 7-12) that are configured to strike the inner surface of the heat transfer portion (114), (Fig 1).
Regarding Claim 18, Bhunia discloses limitations of claim 17, however Bhunia (In Fig 1) further discloses wherein the flange (114/104/108/116/130/120) is fabricated from at least two distinct members (114 and 104/108/116/130/120) that are bonded (bonded by 105) together (Fig 1), wherein a first member (114) comprises the heat transfer portion that is made from a material (copper, ¶ 18, II. 11-20) with high heat conductivity (401 W/mK).
Regarding Claim 19, Bhunia discloses limitations of claim 17, however Bhunia (In Fig 1) further discloses wherein a second member (104/108/116/130/120) is made from a material (aluminum, ¶ 19, II. 7-9) with lower heat conductivity (225 W/mK) than that of the first member (114).
Regarding Claim 20, Bhunia discloses limitations of claim 17, however Bhunia (In Fig 1) further discloses wherein the fluid microjet nozzles (124) comprises orifices (tube like features of 120 impinging liquid onto 114) through a thickness of an internal microjet nozzle plate (plate of 120 where 124 are disposed) of the flange (114/104/108/116/130/120), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	 
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Bhunia in view of Veto et al (2020/0033075).
Regarding Claim 4, Bhunia discloses limitations of claim 1, however Bhunia does not disclose wherein the flange is of unitary structure.  
Instead Veto (In Fig 1) teaches wherein the flange (200/30) is of unitary structure (¶ 26, II. 5-7).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bhunia with Veto with a flange being of unitary structure to benefit from providing  a thermal control system capable of withdrawing heat from small/or delicate surfaces, ensuring consistent contact between the components and/or surfaces of the heat transfer devices so as to ensure the heat is reliably and/or optimally drawn from small components and/or surfaces (Veto, ¶ 3, II. 1-9). 
Regarding Claim 5, Bhunia in view of Veto discloses limitations of claim 4, however Veto (In Fig 1) further disclose wherein the flange (200/300) is fabricated using additive manufacturing (¶ 26, II. 7-9).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Bhunia in view of Draht (2014/0352937).
Regarding Claim 12, Bhunia discloses limitations of claim 1, however Bhunia does not disclose wherein the flange further comprising at least one hole or slot that is configured to attach the flange to another structure.
Instead Draht (In Fig 4) teaches wherein the flange (12/13/16/18/20) further comprising at least one hole or slot (slots on the mounting arms) that is configured to attach the flange to another structure (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bhunia with Draht with a hole or slot configured to attach the flange to another structure to benefit from insuring high and uniform computer power and to protect the processor from thermal damage (Draht, ¶ 2, II. 5-9). 
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Bhunia in view of Joshi et al (US 2014/0190668).
Regarding Claim 15, Bhunia discloses limitations of claim 1, however Bhunia does not disclose wherein the electronic component comprises at least one transistor. 
Instead Joshi (In Fig 1) teaches wherein the electronic component comprises at least one transistor (MOSFET, ¶ 30, II. 1-7). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bhunia with Joshi with the electronic component comprising at least one laser diode to benefit from providing enhanced heat transfer from the laser diode with minimum increase in the overall pressure drop of the cooling apparatus (Joshi, ¶ 28, II. 22-26). 
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Bhunia in view of Vetrovee (US 2014/0293542).
Regarding Claim 15, Bhunia discloses limitations of claim 1, however Bhunia does not disclose wherein the electronic component comprises at least one transistor.  
Instead Vetrovee (In Figs 1-2) teaches wherein the electronic component (114) comprises at least one laser diode (¶ 54, II. 5-9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Bhunia with Vetrovee with the electronic component comprises at least one laser diode to benefit from removal of waste heat from the semiconductor laser diode (Vetrovee, ¶ 4, II. 1-6) 
                                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooling Apparatus with Thermally Conductive Porous Material and Jet Impingement Nozzles extending therein US 2010/0328888, Cooling Apparatus and Method of Fabrication Thereof with a Cold Plate Formed in Situ on a Surface to be Cooled US 2009/0316360, Multi-Element Heat Exchange Assemblies and Method of Fabrication for a Cooling System US 2007/0121294, Heat Sink US 2005/0210906. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835   

/ZACHARY PAPE/Primary Examiner, Art Unit 2835